Citation Nr: 1225943	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  05-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of rating decisions of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  

This claim was among the issues previously before the Board in August 2010.  The Board granted the other issues on appeal at that time, but remanded the claim for service connection for hypertension for additional development.  It has now been returned for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeared at a hearing before an Acting Veterans Law Judge at the RO in February 2010.  Unfortunately, this Acting Veterans Law Judge is no longer employed at the Board.  

The Veteran was informed by a June 2012 letter that as the Acting Veterans Law Judge who conducted his hearing was no longer at the Board, he was entitled to a new hearing if he so desired.  The Veteran replied in July 2012 that he wished to have a new hearing before a Veterans Law Judge at the RO, commonly referred to as a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


